          Case 6:20-cv-00350-ADA Document 13 Filed 11/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 PEARL IP LICENSING LLC,

         Plaintiff,                                            Case No. 6:20-cv-00350-ADA

         v.

 AT&T CORP.;
 AT&T COMMUNICATIONS, LLC;
 AT&T MOBILITY LLC; AND
 AT&T SERVICES, INC.,

         Defendants.


 CONSENT MOTION TO STAY ALL DEADLINES PENDING FINAL SETTLEMENT

       Now comes Plaintiff, Pearl IP Licensing, LLC, by and through its undersigned counsel,

and advises the Court that an Agreement that wholly, or at least substantially, resolves the present

case is near finalization and it is anticipated that the Agreement will be wholly executed in the next

two weeks. Based on certain confidential consideration terms, Plaintiff anticipates that it can

dismiss the present case within the next sixty (60) days, but, because of various issues, including

the upcoming holidays, the case would not be in a position to be dismissed much earlier than

January 20, 2021.

       NOW THEREFORE, Plaintiff, with the consent of the Defendants, respectfully requests

that all pending deadlines be continued for an additional 60 days, until and including January 20,

2021. This stay is not sought for the purpose of delay but so that justice may be served.
         Case 6:20-cv-00350-ADA Document 13 Filed 11/20/20 Page 2 of 2




Dated: November 20, 2020                       Respectfully submitted,

                                               /s/George Pazuniak
                                               George Pazuniak (PHV)
                                               O’Kelly & Ernst LLC
                                               824 N. Market Street, Suite 1001A
                                               Wilmington, DE 19803
                                               302-478-4230
                                               gp@del-iplaw.com

                                               Jay Johnson
                                               1910 Pacific Avenue, Suite 13000
                                               Dallas, Texas 75201
                                               Phone: (214) 451 -0164
                                               Facsimile: (214) 451-0165
                                               jay@kjpllc.com

                                               Attorneys for Plaintiff


                              CERTIFICATE OF CONFERENCE

I certify that the undersigned counsel conferred with counsel for Defendants and counsel for
Defendants do consent to this motion.

                                                    /s/George Pazuniak
                                                    George Pazuniak (PHV)

                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies that on November 20, 2020, all counsel of record who are
deemed to have consented to electronic service are being served with a copy of this document via
the Court’s CM/ECF system.

                                                    /s/George Pazuniak
                                                    George Pazuniak (PHV)
